ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Environmental Quality Management, Inc.       )        ASBCA No. 59529
                                             )
Under Contract No. FA8903-04-D-8686          )

APPEARANCE FOR THE APPELLANT:                         Stanley R. Soya, Esq.
                                                       Baker Botts L.L.P.
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       Lt Col Jam es H. Kennedy III, USAF
                                                       Air Force Chief Trial Attorney
                                                      Marvin K. Gibbs, Esq.
                                                       Senior Trial Attorney

                                ORDER OF DISMISSAL

       This appeal has been settled. By letter to the Board dated 23 April 2015, the
parties filed a "Joint Motion to Dismiss ASBCA No. 59529 With Prejudice."

       The parties' motion is granted. ASBCA No. 59529 is hereby dismissed with
prejudice.

       Dated: 28 April 2015                      /~   0:'
                                              \,J_~~--------
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59529, Appeal of Environmental
Quality Management, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals